FILE COPY




                                COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
IRENE RIOS                                                                           (210) 335-2635
BETH WATKINS
LIZA A. RODRIGUEZ                                                                   FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                      September 29, 2020

        Joe D. Gonzales                                 Dean A. Diachin
        Bexar County District Attorney                  Assistant Public Defender
        101 W. Nueva St., Suite 370                     101 W. Nueva, Suite 310
        San Antonio, TX 78205                           San Antonio, TX 78205
        * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-20-00395-CR & 04-20-00397-CR
               Trial Court Case Number:    641471 & 641472
               Style: Ex Parte Juan Hernandez



                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                            Very truly yours,
                                                            Michael A. Cruz,
                                                            Clerk of Court

                                                            _____________________________
                                                            Monica Rivera
                                                            Deputy Clerk, Ext. 53855




        cc: Dianne Garcia-Marquez (DELIVERED VIA E-MAIL)
        Jeremy Best (DELIVERED VIA E-MAIL)
        Michael Lee Young (DELIVERED VIA E-MAIL)
                                                                                       FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 29, 2020

                            No. 04-20-00395-CR & 04-20-00397-CR

                              EX PARTE JUAN HERNANDEZ

                  From the County Court at Law No. 13, Bexar County, Texas
                             Trial Court No. 641471 & 641472
                        Honorable Rosie S. Gonzalez, Judge Presiding


                                         ORDER
        On September 28, 2020, appellant filed an unopposed motion to consolidate appeal
numbers 04-20-395-CR and 04-20-397-CR. Due to the similarities between the two cases, this
court has determined that the two cases should be consolidated for briefing and argument. It is
therefore ORDERED that the motion to consolidate is GRANTED. The parties shall file all
motions, briefs, and other documents as if the two appeals were one case, but shall include both
appeal numbers with the style of the case. See TEX. R. APP. P. 9.3(a). The records for the two
appeals shall remain separated. If the court hears oral argument in these appeal numbers, both
cases shall be argued together, as a single appeal, and the total time limit for each side at oral
argument shall equal the ordinary time limit for a single appeal. The court will dispose of the
entire case with the same judgment, opinion, and mandate.

        On September 17, 2020, appellant filed a motion to extend the time to file appellant’s
brief in these appeals. The motion is GRANTED, and it is ORDERED that appellant’s brief is
due on or before October 12, 2020.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court